70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ross Arthur SCHMIDT, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD;  Federal AviationAdministration, Respondents.
No. 94-1104.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from an order of the National Transportation Safety Board and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review of the Opinion and Order of the National Transportation Safety Board entered on December 10, 1993, be denied.  Petitioner failed to provide the Board with the requisite good cause to excuse his failure to file a timely notice of appeal from the Order of the Federal Aviation Administration, or to file a timely request for an extension of the time to file a notice of appeal.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.